     Case 2:15-cv-09055-FMO-JC Document 54 Filed 09/03/19 Page 1 of 3 Page ID #:348


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11    UNITED STATES OF AMERICA ex              No. CV 15-09055 FMO (JCx)
      rel. [UNDER SEAL],
12                                             ORDER UNSEALING CASE
                 Plaintiff[s],
13                                             [LODGED UNDER SEAL PURSUANT
                        v.                     TO THE FALSE CLAIMS ACT, 31
14                                             U.S.C. §§ 3730(b)(2) AND (3)]
      [UNDER SEAL],
15                                             [FILED CONCURRENTLY UNDER
                 Defendant[s].                 SEAL: THE GOVERNMENTS’ NOTICE
16                                             OF ELECTION RE INTERVENTION
                                               AND STIPULATION RE UNSEALING
17                                             OF CASE]
18
19
20
21
22
23
24
25
26
27
28
     Case 2:15-cv-09055-FMO-JC Document 54 Filed 09/03/19 Page 2 of 3 Page ID #:349


 1    NICOLA T. HANNA
      United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      DAVID K. BARRETT
 4    Assistant United States Attorney
      Chief, Civil Fraud Section
 5    FRANK D. KORTUM
      Assistant United States Attorney
 6    California State Bar No. 110984
            Room 7516, Federal Building
 7          300 North Los Angeles Street
            Los Angeles, California 90012
 8          Tel: (213) 894-6841; Fax: (213) 894-7819
            E-mail: frank.kortum@usdoj.gov
 9
      Attorneys for the United States of America
10
                               UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                      WESTERN DIVISION
13
      UNITED STATES OF AMERICA and                 No. CV 15-09055 FMO (JCx)
14    STATE OF CALIFORNIA ex rel.
      RUBIE ALLAN,                                 ORDER UNSEALING CASE
15
                 Plaintiffs,                       [LODGED UNDER SEAL PURSUANT
16                                                 TO THE FALSE CLAIMS ACT, 31
                        v.                         U.S.C. §§ 3730(b)(2) AND (3)]
17
      CALIFORNIA DRUG                              [FILED CONCURRENTLY UNDER
18    COMPOUNDING LLC; MICHAEL                     SEAL: THE GOVERNMENTS’ NOTICE
      HEALD; IRMA DIAZ; JORGE                      OF ELECTION RE INTERVENTION
19    GONZALES-BETANCOURT; and                     AND STIPULATION RE UNSEALING
      DOES 1 through 10,                           OF CASE]
20
                 Defendants.
21
22
23
24
25
26
27
28
     Case 2:15-cv-09055-FMO-JC Document 54 Filed 09/03/19 Page 3 of 3 Page ID #:350




 1          The United States of America (the “United States”) having partially intervened in
 2    this action as to one defendant for purposes of settlement and having declined to
 3    intervene in this action as to the remaining defendants, pursuant to the federal False
 4    Claims Act, 31 U.S.C. § 3730(b)(4), and the State of California having declined to
 5    intervene in this action as to all defendants, pursuant to the California Insurance Frauds
 6    Prevention Act, Cal. Ins. Code § 1871.7(e)(4)(B), and the Governments and the qui tam
 7    plaintiff (“relator”) Rubie Allan having stipulated to the unsealing of the case with
 8    certain exceptions, the Court now orders as follows:
 9          1.      The seal is lifted from this action in all respects, except as specified in
10    Paragraph 3 below.
11          2.      The relator’s Complaint, the Governments’ Notice of Election Re
12    Intervention and Stipulation Re Unsealing of Case, and this Order shall be unsealed.
13          3.      All other documents previously filed or lodged with the Court in this action
14    shall remain permanently under seal and not be made public or served upon any
15    defendant, except as previously ordered by this Court.
16          4.      All documents filed or lodged in this action after the date of this Order shall
17    not be sealed.
18          5.      The parties shall attend a status conference on October 17, 2019 at
19    10:00 a.m..
20          IT IS SO ORDERED.
21
22    Dated: ___September 3, 2019__                   ____________/s/__________________
                                                      UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
                                                     1
